Citation Nr: 0840201	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.

REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.  

First, a VA examination is needed to determine whether the 
veteran's PTSD is attributable to his combat during military 
service in the Korean War.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (2008) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f) (2008).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard, in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard 
(e.g., whether a person's exposure to a traumatic event 
and response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 140-141.  

As to whether the veteran has met his threshold preliminary 
evidentiary requirement of establishing he has the required 
DSM-IV diagnosis of PTSD, a May 2005 VA examiner did not make 
this diagnosis, stating, instead, that a definite extreme 
traumatic stressor was not able to be identified and that his 
asserted PTSD symptoms were not identified.  Rather, 
the examiner diagnosed depressive disorder (not otherwise 
specified), although not PTSD.  

Nonetheless, a February 2005 VA social worker treatment note 
gave the veteran a "provisional diagnosis" of PTSD, noting 
the onset of his emotional problems after his military 
service in the Korean War.  Even more importantly, a July 
2006 private psychiatric evaluation report by Dr. F.G. 
diagnosed the veteran with chronic PTSD-combat related, 
explicitly stated as according to DSM-IV standards, with a 
Global Assessment of Functioning (GAF) score of 44, 
indicative of significant mental health problems.  This 
represents a noticeable deterioration in mental health from 
the time of his May 2005 VA examination, which assigned a 
much higher GAF of 60.  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV criteria.  VA 
adjudicators must effectively presume the diagnosis of PTSD 
was in accordance with the DSM-IV, both insofar as the 
sufficiency and adequacy of the claimed stressors that 
predicated this diagnosis.  See Cohen, 10 Vet. App. 140-141.  
Consequently, resolving all reasonable doubt in his favor, 
see 38 C.F.R. § 3.102, the veteran has satisfied the 
threshold preliminary requirement of establishing he has a 
current DSM-IV diagnosis of PTSD.  38 C.F.R. § 3.304(f); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  However, where the veteran 
did not engage in combat or the claimed stressor is non 
combat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to 
the occurrence of the claimed stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 
1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6,256-6,258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

A review of the official military documentation contained in 
the veteran's claims file reveals that the veteran received 
the Combat Infantryman Badge (CIB), and his military 
occupational specialty (MOS) was Army Infantry.  See DD 
Form 214.  Therefore, the Board finds that the veteran 
engaged in combat with the enemy and can be considered a 
combat veteran within the meaning of 38 U.S.C.A. § 1154(b).  
The provisions of 38 U.S.C.A. § 1154 (West 2002) "make it 
abundantly clear that special considerations attend the cases 
of combat veterans."  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  

Section 1154(b) provides as follows:  In the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the Court recognized that, while § 
1154(b) relaxed the evidentiary requirement as to the 
evidence needed to establish an injury in service, there is 
essentially no relaxation as to the question of nexus of 
current disability to service, which requires competent 
medical evidence.

The Board again notes that if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.  

Here, the Board finds that the veteran's statements in the 
record regarding his combat-related stressors to be credible 
and consistent with the circumstances of his military combat 
activity and there is no clear and convincing evidence to the 
contrary.  Specifically, he alleges that with respect to his 
combat during the Korean War:

(a)	On March 19, 1953, he was sent to the line of 
combat, while in Company K or 19, Ninth Infantry 
Regiment APO 248.  The insignia of this unit was the 
Indian.  They assigned him to Papasan Hill in Korea, a 
mountain where the lines were in combat.  
(b)	Some of his friends were killed in that area of 
Korea in May 1993.  His best friend, Luis Gerena from 
Naranjito, Puerto Rico, was killed by mortar shellfire 
one night in an unexpected attack from the enemy.  30-
40 others were also killed that night.  During this 
time, he was in Company K or 19, Ninth Infantry 
Regiment APO 248.  While the enemy attacked with 
artillery, he stayed in his hole in the ground.  He 
observed anybody who got out of the hole was wounded or 
killed by artillery fire.
(c)	On another occasion, a Korean soldier came with his 
hands up.  He saw a fellow soldier kill the enemy 
solider, and take the dead man's watch as a souvenir.

Thus, the next inquiry is whether the veteran's current PTSD 
diagnosis is causally related to the veteran's combat 
service.  According to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2007); 38 C.F.R. § 
3.159(c)(4)(i) (2008); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In that regard, the July 2006 psychiatric evaluation report 
by Dr. F.G. indicated his PTSD symptomatology was combat-
related.  The February 2005 VA social worker treatment notes 
likewise indicate a history of symptomatology with potential 
etiology extending back to the Korean War.  In contrast, the 
May 2005 VA examiner could not establish a link between his 
claimed stressor and his psychiatric disorder, especially 
because that physician could not confirm a PTSD diagnosis.  

So, he needs to be scheduled for a VA psychiatric examination 
to determine whether his PTSD, assuming the diagnosis already 
made by Dr. F.G. is correct, is the result of his combat 
stressor(s).  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Additionally, with regard to the veteran's claim for PTSD, 
there was insufficient Veterans Claims Assistance Act (VCAA) 
notice.  Although the RO sent a VCAA notice letter in March 
2005, it failed to advise the veteran of what specific 
evidence is necessary to substantiate his claim for PTSD.  As 
claims for service connection for PTSD, in particular, are 
distinctive in their evidentiary requirements, this letter 
also needs to inform him of these nuances concerning this 
specific type of service-connection claim.

That is, the veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with VA regulation - 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  A revised letter with this information 
should be sent to the veteran.  

Lastly, VA needs to obtain all of the veteran's relevant 
psychiatric treatment records from the San Juan, Puerto Rico 
VA Medical Center and its Ponce Outpatient Clinic.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  Although there are scattered 
records from the Ponce Outpatient Clinic from February 2005-
June 2005, and references to San Juan VA Medical Center 
treatment in the 1980s, it is unclear whether the RO 
attempted to obtain any of his VA medical treatment records 
from the Ponce Outpatient Clinic or its parent facility, the 
San Juan VA Medical Center.  

Since these potential additional records have not been 
obtained, and are pertinent to the claim, it is necessary for 
VA to attempt to obtain them for consideration in this 
appeal.  See Bell, 2 Vet. App. 611; see also 
8 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§  
3.159(c)(2), (c)(3) (2008).  The RO should attempt to obtain 
these records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The veteran should also be apprised of the 
latter situation, should it arise.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Send the veteran another VCAA notice 
letter to advise him of the three 
requirements for establishing his 
entitlement to service connection for 
PTSD, in particular, insofar as a medical 
diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
credible supporting evidence that his 
claimed in-service stressors actually 
occurred; and a link, established by 
medical evidence, between his current 
symptoms of PTSD and an in-service 
stressor.  

2.  Ask the veteran to assist in the 
search for his VA treatment records 
by specifying dates, locations, and 
providers of treatments at VA facilities.  
After allowing an appropriate time for 
response, contact the Ponce Outpatient 
Clinic and its parent facility, the San 
Juan, Puerto Rico VA Medical Center, to 
obtain all of the veteran's relevant 
psychiatric treatment records, especially 
any outstanding records not already 
associated with the claims file.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, 
this must be documented in the claims 
file and the veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

3.  Review the file, including this 
remand, and prepare a summary of the 
veteran's alleged in-service stressors.  
Request the veteran to confirm the 
summary of his alleged combat stressors, 
and add any other details he can provide.  
So far, his alleged combat stressors 
include the following information:  

(a) On March 19, 1953, he was sent 
to the line of combat, while in 
Company K or 19, Ninth Infantry 
Regiment APO 248.  The insignia of 
this unit was the Indian.  They 
assigned him to Papasan Hill in 
Korea, a mountain where the lines 
were in combat.  
    
(b) Some of his friends were killed 
in that area of Korea in May 1993.  
His best friend, Luis Gerena from 
Naranjito, Puerto Rico, was killed 
by mortar shellfire one night in an 
unexpected attack from the enemy.  
30-40 others were also killed that 
night.  During this time, he was in 
Company K or 19, Ninth Infantry 
Regiment APO 248.  While the enemy 
attacked with artillery, he stayed 
in his hole in the ground.  He 
observed anybody who got out of the 
hole was wounded or killed by 
artillery fire.
(c) On another occasion, a Korean 
soldier came with his hands up.  He 
saw a fellow soldier kill the enemy 
solider, and take the dead man's 
watch as a souvenir.

4.  Schedule him for a VA psychiatric 
evaluation for a medical nexus opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that he has PTSD as a result of 
his asserted stressors from combat in the 
Korean War.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  The 
examination should include any necessary 
diagnostic testing or evaluation, 
including PTSD sub scales.  The claims 
folder, including a complete copy of this 
remand, must be provided to and reviewed 
by the examiner for the veteran's 
pertinent medical and other history.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

5.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




